Citation Nr: 0802318	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  06-00 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for type II 
diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.  Service in Vietnam is indicated by the 
evidence of record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (the RO).  Jurisdiction over the 
file was subsequently transferred to the RO in St. 
Petersburg, Florida.

The veteran presented testimony before the undersigned Acting 
Veterans Law Judge at the St. Petersburg RO in May 2007.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.  

As detailed below, the Board is reopening the veteran's 
service-connection claim for type II diabetes.  The veteran's 
service-connection claim for this disability (on the merits) 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

At his May 2007 hearing, the veteran contended that service 
connection is also warranted for peripheral neuropathy as 
secondary to his diabetic condition.  The issue of service 
connection for peripheral neuropathy has yet to be 
adjudicated by the RO and the matter has not been certified 
for appeal.  The issue is therefore referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  An unappealed August 2001 rating decision denied the 
veteran service connection for type II diabetes.

2.  The evidence associated with the claims file subsequent 
to the August 2001 rating decision is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
raises a reasonable possibility of substantiating the claim 
for service connection for type II diabetes on the merits.


CONCLUSIONS OF LAW

1.  The August 2001 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2007). 

2.  New and material evidence having been submitted, the 
claim for service connection for type II diabetes is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's contention that his 
currently-diagnosed type II diabetes is the product of 
exposure to herbicides in Vietnam.

By an August 2001 rating decision, the RO denied service 
connection for diabetes on the basis that this condition was 
unrelated to in-service herbicide exposure and was instead 
the product of steroidal medications prescribed in 
conjunction with a nonservice-connected heart transplant.  In 
so finding, the RO essentially held that the presumptive 
provisions of 38 C.F.R. § 3.309(e), which presume in-service 
incurrence of type II diabetes for veterans with qualifying 
Vietnam service, had been rebutted.  See 38 C.F.R. § 3.307(d) 
(2007).

The RO notified the veteran of this rating decision and of 
his appellate rights in a letter dated August 16, 2001.  He 
did not appeal, and the rating decision became final.  See 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2007).

In December 2003, the veteran again sought service connection 
for diabetes.  To reopen a claim, new and material evidence 
must be presented or secured.  38 U.S.C.A. § 5108 (West 
2002).  "The Board does not have jurisdiction to consider 
[the previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  The Board is neither required nor 
permitted to analyze the merits of a previously-disallowed 
claim if new and material evidence is not presented or 
secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When 
determining whether a claim should be reopened, 
the credibility of the newly-submitted evidence is presumed.  
See Justus v. Principi, 3 Vet. App. 510 (1992).  

"New" evidence is defined as existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

Evidence of record at the time of the August 2001 rating 
decision included the veteran's service medical records, VA 
treatment records dated from April 1999 to July 2001, and 
treatment records from the University of Wisconsin Hospital 
dated in June 2000.  The veteran's service medical records 
are pertinently negative for treatment or diagnosis of 
diabetes.  Service records also indicate that the veteran had 
service in the Republic of Vietnam during the requisite 
period for presumption of herbicide exposure.  See 38 C.F.R. 
§ 3.307(a)(6)(iii) (2007).  

VA treatment records and records from the University of 
Wisconsin Hospital of record in August 2001 indicate that the 
veteran received a heart transplant in June 2000, and that he 
was thereafter diagnosed with diabetes.  VA treatment records 
following the surgery consistently note that the veteran's 
diabetes is secondary to prescription steroids used to 
prevent rejection of the new heart.  The same records did not 
reflect a diabetes diagnosis before the June 2000 transplant, 
but did note a glucose level of 111 mg/dl in December 1999 
(treatment records indicate that normal glucose levels fall 
between 70-110 mg/dl).  The May 2001 VA examination report 
notes that the veteran was first diagnosed with diabetes 
following the transplant and variously states that this 
condition is either "probably" or "maybe" the result of 
prescription steroids.  The examination was evidently 
conducted without the benefit of claims file review.  

As explained above, based on this evidence, the RO denied the 
veteran service connection for type II diabetes in August 
2001 on the basis that this disability was the product of 
medications used to treat his nonservice-connected heart 
transplant, and not his presumed exposure to herbicides in 
Vietnam.  

Evidence obtained in connection with the attempt to reopen 
includes extensive VA outpatient treatment records, including 
those pre-dating the heart transplant and the prescription of 
steroids.  While the additionally-submitted VA treatment 
records contain no definitive pre-transplant diagnosis of 
diabetes, they include reports of multiple pre-transplant 
blood tests reflecting elevated glucose levels.  For example, 
a December 1999 test revealed a blood glucose level of 112 
mg/dl.  In February 2000, blood glucose was measured at 
199 mg/dl.  Moreover, only days after the transplant, 
the veteran's VA dietician noted his history of 
"intermittent hyperglycemia."  Additionally, in early July 
2000, only days after the transplant (and when steroids had 
been taken over only a short-term), the veteran's glucose 
level measured at an elevated 114 mg/dl.  

The additionally-submitted evidence also includes written 
argument and hearing testimony from the veteran to the affect 
that his VA caregivers told him he was diabetic prior to his 
transplant surgery and the coincident prescription of 
steroidal medications.  See, e.g., Hearing Tr. at 3-4; 
Statement from the veteran dated December 29, 2005.

The additional evidence submitted by the veteran is new in 
that the additional VA treatment records obtained, including 
the additional pre-transplant records, were not part of the 
record at the time of the August 2001 rating decision.  The 
record at that time also did not include the veteran's 
statements to the affect that his VA caregivers informed him 
that he was a diabetic prior to the transplant.  For purposes 
of determining whether the claim should be reopened, the 
Board will presume the credibility of this evidence.  See 
Justus, supra.  

The new evidence, particularly the additional pre-transplant 
glucose readings, is also material in that it provides some 
indication that the veteran's diabetes may have pre-dated his 
use of prescription steroids - thus potentially refuting 
notations in the post-transplant treatment records to the 
affect that his diabetes is steroid-induced.  At a minimum, 
the Board believes that such evidence raises the reasonable 
possibility of substantiating the claim and should be 
evaluated in light of all the evidence of record before a 
decision is rendered on the merits.  

Accordingly, the claim to reopen is granted and consideration 
may be given to the entire evidence of record without regard 
to any prior denials.  However, further evidentiary 
development is necessary in connection with the now-reopened 
claim.  To the extent that there may be any deficiencies of 
notice or assistance under the provisions of 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159 regarding the issue of whether 
new and material evidence was presented, such deficiencies 
are moot as the claim is reopened.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for type II diabetes is 
reopened; to this extent only, the appeal is granted.


REMAND

Although the newly-submitted treatment records and statements 
from the veteran are sufficient to reopen the claim, they 
must now be evaluated in light of all the evidence of record.  
The Board specifically notes that there is conflicting 
evidence regarding the etiology of the veteran's diabetes.  
While treatment records indicate that the veteran was 
intermittently hyperglycemic before his June 2000 heart 
transplant, no diabetes diagnosis is of record until after 
the transplant.  The Board also notes that the additionally-
submitted VA treatment records reflect a February 2000 
notation from a VA registered nurse that the veteran did not 
have diabetes.  That same month, the veteran himself reported 
on a questionnaire that he did not have the condition.  

Additional treatment records consistently note that the 
veteran's diabetes is secondary to use of prescription 
steroids.  It does not appear from the record, however, that 
the physicians making this conclusion reviewed the veteran's 
medical history, including his pre-transplant blood tests 
which repeatedly show elevated glucose levels.  The May 2001 
VA examiner also failed to review the veteran's claims file 
before reaching his equivocal conclusion that the veteran's 
diabetes "maybe" steroid-induced.  Moreover, each of the 
etiological statements included in the record is conclusory 
in nature and includes no explanation or supporting rationale 
for the ultimate conclusion reached.  See generally Bloom v. 
West, 12 Vet. App. 185, 187 (1999) (observing that the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support [the] opinion"); Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998) (noting that the 
failure of the physician to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence).  

Given the lingering questions surrounding the etiology of the 
veteran's diabetes, the Board believes that the case should 
be remanded to obtain a medical opinion which takes into 
consideration all of the medical evidence in the claims file, 
including that obtained in the veteran's attempt to reopen.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the veteran's VA claims 
folder to an appropriately-qualified 
physician for a review of the medical 
records contained therein.  After 
reviewing the veteran's VA claims folder, 
the physician should provide an opinion 
as to whether the veteran's diabetes was 
caused by medications prescribed in 
conjunction with the veteran's heart 
transplant, including steroids, or 
whether the veteran's diabetes pre-dated 
his heart transplant.  If deemed 
necessary, physical examination and/or 
diagnostic testing of the veteran should 
be accomplished.  A report of the records 
review should be prepared and associated 
with the veteran's VA claims folder.  
The reviewer is requested to explain any 
opinion provided, and to include 
supporting references to the veteran's 
medical record.

2.  Thereafter, readjudicate the issue of 
service connection for type II diabetes.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded reasonable opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Laura H. Eskenazi
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


